     Case 19-28370-JNP            Doc 31     Filed 04/24/20 Entered 04/24/20 10:53:51                     Desc Main
                                             Document     Page 1 of 4
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

836573
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400                                                     Order Filed on April 24, 2020
Philadelphia, PA 19103                                                             by Clerk
856-813-5500                                                                       U.S. Bankruptcy Court
Attorneys for FREEDOM MORTGAGE CORPORATION                                         District of New Jersey
In Re:                                                           Case No: 19-28370 - JNP

JUSTICE WATTS A/K/A JEROME WATTS D/B/A TWO                       Hearing Date: April 14, 2020
KINGS TRUCKING LLC
                                                                 Judge: JERROLD N. POSLUSNY JR.




                  Recommended Local Form:                      Followed                            Modified


      ORDER RESOLVING MOTION TO VACATE STAY AND/OR MOTION TO DISMISS WITH CONDITIONS

      The relief set forth on the following pages, numbered two (2) and four (4) is hereby ORDERED.




        DATED: April 24, 2020
Case 19-28370-JNP              Doc 31      Filed 04/24/20 Entered 04/24/20 10:53:51                      Desc Main
                                           Document     Page 2 of 4


Applicant:                                FREEDOM MORTGAGE CORPORATION
Applicant’s Counsel:                      Phelan Hallinan Diamond & Jones, PC
Debtor’s Counsel:                         ROBERT MANCHEL, Esquire
Property Involved (“Collateral”):         100 GOLDEN MEADOW LANE, SICKLERVILLE, NJ 08081


Relief sought:                 Motion for relief from the automatic stay
                               Motion to dismiss
                                Motion for prospective relief to prevent imposition of automatic stay against the
                            collateral by debtor’s future bankruptcy filings


For good cause shown, it is ORDERED that Applicant’s Motion(s) is (are) resolved, subject to the following
conditions:
     1.       Status of post-petition arrearages:


             The Debtor is overdue for 4 months, from 01/01/2020 to 04/01/2020.


             The Debtor is overdue for 4 payments at $3,216.02 per month.


             The Debtor is assessed for         late charges at $      per month.


             Applicant acknowledges suspense funds in the amount of $251.94.

          Total Arrearages Due $12,612.14.



2.        Debtor must cure all post-petition arrearages, as follows:

             Immediate payment shall be made in the amount of $6,600.00. Payment shall
          be made no later than 04/20/2020.


             Beginning on 05/01/2020, regular monthly mortgage payments shall continue to be made.


             Beginning on 05/01/2020, additional monthly cure payments shall be made in the amount of $1,002.02
          for 5 months.


             Beginning on 10/01/2020, additional monthly cure payment shall be made in the amount of $1,002.04
          for 1 month.
Case 19-28370-JNP              Doc 31      Filed 04/24/20 Entered 04/24/20 10:53:51                          Desc Main
                                           Document     Page 3 of 4


             The amount of $         shall be capitalized in the debtor’s Chapter 13 plan. Said amount shall be set up
         on Trustee’s ledger as a separate Claim. Debtor(s) shall file a Modified Plan within 10 days from the entry
         of this Order to account for the additional arrears to be paid to the secured creditor via Chapter 13 Plan and
         to adjust monthly payments to the Chapter 13 Trustee accordingly.



3.       Payments to the Secured Creditor shall be made to the following address(es):

     Immediate payment:

Freedom Mortgage
10500 Kincaid Drive
Fishers, IN 46037

     Regular Monthly payment:

Freedom Mortgage
10500 Kincaid Drive
Fishers, IN 46037

     Monthly cure payment:

Freedom Mortgage
10500 Kincaid Drive
Fishers, IN 46037



4.       In the event of Default:


               Should the Debtors fail to make any of the above captioned payments, or if any regular monthly
           mortgage payment commencing after the cure of the post-petition delinquency is more than thirty (30)
           days late, counsel shall file a Certification of Default with the Court, a copy of the Certification shall be
           sent to the Chapter 13 Trustee, the Debtors, and Debtors’ attorney and the court shall enter an Order
           granting relief from the Automatic Stay


                In the event the Debtors converts to a Chapter 7 during the pendency of this bankruptcy case,
           the Debtors shall cure all arrears within ten (10) days from the date of conversion in order to bring
           the loan contractually current. Should the Debtors fail to bring the loan contractually current,
           counsel shall file a Certification of Default with the Court, a copy of the Certification shall be sent
           to the Chapter 13 Trustee, the Debtors, and Debtors’ attorney and the court shall enter an Order
           granting relief from the Automatic Stay


                This agreed order survives any loan modification agreed to and executed during the instant
           bankruptcy. If any regular mortgage payment due after the execution of a loan modification is more than
Case 19-28370-JNP          Doc 31      Filed 04/24/20 Entered 04/24/20 10:53:51                          Desc Main
                                       Document     Page 4 of 4


       thirty (30) days late, counsel shall file a Certification of Default with the Court, a copy of the Certification
       shall be sent to the Chapter 13 Trustee, the Debtors, and Debtors’ attorney and the court shall enter an
       Order granting relief from the Automatic Stay




5.    Award of Attorneys’ Fees:

         The Applicant is awarded attorney’s fees of $500.00, and costs of $181.00.

              The fees and costs are payable:

                  Through the Chapter 13 plan. These fees/costs shall be set up as a separate claim to be paid by
                 the Standing Trustee and shall be paid as an administrative claim.

                  to the Secured Creditor within          days.

                  Attorneys’ fees are not awarded.




6.    This Agreed Order survives any loan modification agreed to and executed during the instant bankruptcy.
